Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed TAS (Import Specialist’s Initials) by Import Specialist T. A. Strada (Import Specialist’s Name) on the invoice covered by the above entitled protest and assessed with duty at 40 per cent ad valorem under Par. 411 as modified, consist of wood shutters 80 inches long and in varying widths similar in all material respects to the wood shutters 80 inches long and in varying widths which were the subject of Frazer & Hansen, H. B. Thomas & Co., et al. v. United States, 47 Cust. Ct. 40, C. D. 2277 wherein the Court held that said articles were dutiable under Par. 412, as modified by T. D. 52373 and T. D. 52476, at 16% per cent ad valorem as manufactures of wood, not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the record in C. D. 2277 be incorporated in the record in this case and that the protest be submitted on this stipulation, said protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed T.A.S. by T. A. Strada, Import Specialist, on the invoice accompanying the entry covered by the involved protest, properly dutiable under paragraph *671412 of the Tariff Act of 1930, as modified by the Annecy Protocol of Terms of Accession to tire General Agreement on Tariffs and Trade, T.D. 52373 and T.D. 52476, at the rate of 16% per centum ad valorem as manufactures of wood, not specially provided for, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.